Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 1 of 25


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                     CASE NO.: 20-cv-22240-FAM


  STEVEN GAMMONS,
  A resident and citizen of Texas,

           Plaintiff,

  v.


  ROYAL CARIBBEAN CRUISES LTD.,
  a Liberian Corporation, COX AND
  COMPANY LIMITED, a St. Lucian Corporation,
   and SOUFRIERE HOTWIRE RIDES INC.,
  a St. Lucian Corporation,

           Defendants.

  ______________________________________________/


                                 SECOND AMENDED COMPLAINT

         Plaintiff, STEVEN GAMMONS, a resident and citizen of Texas, sues Defendants ROYAL

  CARIBBEAN CRUISES LTD, a Liberian Corporation with its principal place of business in

  Florida, COX AND COMPANY LIMITED, a St. Lucian Corporation, and SOUFRIERE

  HOTWIRE RIDES INC., a St. Lucian Corporation and alleges:

                              JURISDICTION, VENUE AND PARTIES

         1.       This is an action for damages in excess of seventy-five thousand ($75,000.00)

  dollars, exclusive of interest and costs.

         2.       Plaintiff, STEVEN GAMMONS is sui juris and is a resident and citizen of the State

  of Nevada.

         3.       The Defendant ROYAL CARIBBEAN CRUISES LTD. (RCL) is a Liberian

  corporation with its principal place of business in Miami, Miami-Dade County, Florida. RCL

  accordingly is a citizen both of Liberia and of Florida for jurisdictional purposes.
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 2 of 25


         4.      Defendant, COX AND COMPANY LIMITED (hereinafter “COX”), upon

  information and belief, is an entity based in St. Lucia.

         5.      Defendant, SOUFRIERE HOTWIRE RIDES INC. (hereinafter “HOTWIRE

  RIDES”), upon information and belief, is an entity based in St. Lucia.

         6.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §1332, based on diversity of

  citizenship between the parties. The Plaintiff is a citizen and resident of Texas, and Defendant RCL

  is a citizen of Liberia and Florida for jurisdictional purposes, while Defendants COX and

  HOTWIRE RIDES are citizens of St. Lucia for jurisdictional purposes. The damages, including

  comminuted fractures of the Plaintiff’s tibia and fibula support an award of damages in excess of

  $75,000.00.

         7.      At all material times, Defendant RCL has conducted ongoing substantial and not

  isolated business activities in Miami-Dade County, Florida, in the Southern District of Florida, so

  that in personam jurisdiction over the Defendant exists in the United States District Court for the

  Southern District of Florida.

         8.      At all material times, Defendant RCL has engaged in the business of operating

  maritime cruise vessels for paying passengers, including the Plaintiff.

         9.      At all material times, Defendants COX AND COMPANY LIMITED and

  SOUFRIERE HOTWIRE RIDES INC. (collectively, the “Excursion Entities”) have engaged in the

  business of operating shore excursions pursuant to contracts with cruise lines such as Defendant

  RCL which carry American passengers and sail from U.S. Ports to the Caribbean.

         10.     At all times material hereto, the activities of the Excursion Entities in Florida satisfy

  the specific jurisdiction provision of Florida Statute § 48.193(1)(a), by acts that include, but are not

  limited to, (a) reaching out to Florida-based cruise lines, insurers, cruise industry associates, and/or

  premium financing companies for purposes of operating, conducting, engaging in, or carrying on a

  business or business venture in this state; and/or (b) contractually agreeing to indemnify Florida-
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 3 of 25


  based cruise lines (entities mostly located in Miami and Ft. Lauderdale) for any harm resulting to

  cruise passengers, thereby insuring a “person, property, or risk located within this state.”

         11.         At all times material hereto, the Excursion Entities entered into a contract with RCL

  concerning the subject excursion, which (a) contains a choice-of-law clause designating Florida law as

  the governing law; (b) contains a provision whereby the Excursion Entities agree to submit to the

  exclusive jurisdiction of the courts of Florida; (c) involves consideration of not less than $250,000 or

  relate to an obligation arising out of a transaction involving in the aggregate not less than $250,000;

  (d) does not violate the U.S. Constitution; and (e) has at least one party of the contract that is a

  resident of Florida or incorporated under the laws of Florida. Therefore, the contract between RCL

  and the Excursion Entities meets all requirements to satisfy a finding of specific jurisdiction under

  Florida Statute § 48.193(1)(a)(9).

               12.          At all times material hereto, the Excursion Entities have engaged in

  substantial and not isolated activity within this state, including, but not limited to: (a) reaching out

  to cruise lines in Florida and establishing long-term partnerships with them; (b) deriving a

  substantial portion of their revenues from their business with Florida-based cruise lines; (c)

  periodically traveling to Miami to meet with cruise line executives for purposes of maintaining the

  business relationships and/or obtaining new business; (d) procuring insurance through companies

  in Florida; (e) maintaining Florida entities as “Agents of Record” for insurance purposes; (f)

  agreeing to insure and indemnify entities in Florida; g) signing premium financing agreements with

  Florida entities in order to obtain a loan to pay for liability insurance premiums; (h) buying parts

  and/or supplies from Florida-based suppliers to operate their excursions; (i) signing powers of

  attorney and/or appointing attorneys-in-fact in Florida to carry out their Florida operations; (j)

  participating in cruise industry trade shows in Miami (e.g., Sea trade); and/or (k) maintaining active

  membership in Florida Caribbean Cruise Association, based in Florida.
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 4 of 25


          13.     At all times material hereto, the Excursion Entities have been in the business of

  providing excursions to cruise line passengers in St. Lucia through Florida-based cruise lines,

  including Carnival, Royal Caribbean, Celebrity and/or NCL. In entering into contracts with these

  Florida-based cruise lines, the Excursion Entities agree to the exclusive jurisdiction of courts in

  Florida. Additionally, by being under contract with the Florida-based cruise lines, the Excursion

  Entities receive the benefit of the cruise lines’ advertising and promotional efforts.

          14.     At all times material hereto, the Excursion Entities’ arrangement with the Florida-based

  cruise lines and the circumstances of this case are markedly different than those at issue in Daimler AG

  v. Bauman, 134 S. Ct. 746 (2014). Herein, unlike Daimler, the Plaintiff is suing a Florida-based cruise

  line (RCL) for injuries sustained while participating in an excursion operated by agents of the cruise

  line (the Excursion Entities) -- agents set up almost exclusively to do business with cruise lines (a

  majority of which are based in Florida). Further unlike Daimler, RCL is “at home” in this jurisdiction

  because RCL maintains its principal place of business in Florida. Thus, under Daimler, the Excursion

  Entities are also deemed “at home” in this jurisdiction by their direct and indirect contacts with Florida

  (through the Florida-based cruise lines).

          15.     At all times material hereto, the Excursion Entities are also subject to jurisdiction

  pursuant to Federal Rule of Civil Procedure 4(k)(2) because (a) the instant maritime tort claims arise

  under federal law; (b) the Excursion Entities are not subject to jurisdiction in any state’s courts of

  general jurisdiction; and (c) exercising jurisdiction over the Excursion Entities is consistent with the

  United States Constitution and laws based on the Excursion Entities’ minimum contacts with the

  United States as a whole such that the maintenance of this lawsuit does not offend traditional notions

  of fair play and substantial justice. These minimum contacts are set forth in the above allegations, and

  include, but are not limited to, the Excursion Entities’ location and operation in the United States, as

  well as marketing, promoting, and selling tickets for its excursions in the United States directly and/or

  through cruise lines as their agents located all over the United States.
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 5 of 25




          16.        Venue is proper in this Court because Defendant RCL requires fare paying

  passengers such as the Plaintiff to bring any lawsuit against the Defendant arising out of injuries

  or events occurring during the cruise voyage, including but not limited to those occurring during

  shore excursions, in this federal judicial district. Further, venue is also proper in this district

  because Defendant RCL’s principal place of business is located in this district.

          17.        Plaintiff has complied with all conditions precedent to bringing this action. The

  Plaintiff gave Defendant RCL timely written notice of the claim as required by the Plaintiff’s

  ticket contract with RCL.

       LIABILITY AND DAMAGE ALLEGATIONS APPLICABLE TO ALL COUNTS

          18.        At all material times, Defendant RCL was engaged in the business of operating

  maritime cruise vessels for fare paying passengers and for this purpose operated, among other

  vessels, the “FREEDOM OF THE SEAS.”

          19.        At all material times, including the accident date of May 30, 2019, the Plaintiff

  was a fare paying passenger aboard the FREEDOM OF THE SEAS.

          20.        At all times material hereto, the Excursion Entities owned and/or operated the

  subject excursion, which was offered, arranged for, sponsored, recommended, marketed, sold, co-

  operated and/or managed by RCL.

          21.        After booking the subject cruise, RCL sent Plaintiff promotional material, which

  provided information and descriptions of shore excursions, including the excursion entitled,

  “Hotwire Pitons Zipline by the Sea” (hereinafter “zipline excursion” or “subject excursion”).

          22. RCL also had promotional materials at its shore excursion desk aboard the cruise ship

  and/or other areas of the ship with information and descriptions of shore excursions, including the

                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 6 of 25



  Gammons v. Royal Caribbean Cruises, Ltd.
  CASE NO. 20-cv-22240-FAM


  subject excursion. Tickets for shore excursions, including the subject excursion, were also available

  for sale on Carnival’s shore excursion desk aboard the cruise ship. Therefore, at all material times

  RCL reasonably anticipated and reasonably foresaw that passengers on the cruises during which it

  was offering the shore excursions operated by the Excursion Entities, including the Plaintiff, would

  be participating in the shore excursions operated by the Excursion Entities and during those shore

  excursions would be in premises and areas controlled and operated by the Excursion Entities.

         23. The information and/or material RCL made available and/or distributed to the Plaintiff

  by RCL represented that the excursions, including the subject excursion, were operated and/or

  overseen by RCL and/or they were safe.

         24.        The information and/or material RCL made available and/or distributed to

  passengers concerning shore excursions, including the Plaintiff concerning the subject excursion,

  was based on the description and/or information provided to RCL by the Excursion Entities and/or

  by Carnival’s inspections and/or approval of the subject excursion and/or of the Excursion Entities

  as operators of the excursions. Accordingly, RCL had a duty accurately to advise passengers,

  including the Plaintiff, concerning the risks of the subject excursion which were or should have

  been known to RCL through its inspection and approval process and through the information the

  Excursion Entities provided to RCL.

         25.        Relying on the safety and reputability of RCL as well as on RCL’s representations

  regarding the shore excursions it marketed and promoted, including the subject excursion operated

  by the Excursion Entities, Plaintiff purchased tickets for the subject excursion directly from RCL.
                                                          6
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 7 of 25



  Gammons v. Royal Caribbean Cruises, Ltd.
  CASE NO. 20-cv-22240-FAM


  The Plaintiff obtained all of the information regarding the subject excursion from RCL and made all

  of the reservation arrangements for the subject excursion exclusively with RCL. In turn, RCL

  received a portion of Plaintiff’s ticket price for the subject excursion.

          26. Notably, fifty six (56) other passengers from the FREEDOM OF THE SEAS all

  purchased and attended the same shore excursion at the same time as the Plaintiff, all of whom

  obtained the same or similar information from RCL as the Plaintiff and all of whom, like the Plaintiff,

  purchased their tickets directly from RCL.

          27. The Plaintiff reviewed RCL’s information and/or material concerning the subject

  excursion and relied upon RCL’s representations exclusively and to Plaintiff’s detriment in

  deciding to purchase the subject excursion from RCL and to participate in same during Plaintiff’s

  cruise aboard the FREEDOM OF THE SEAS.

          28. Based upon RCL’s information and/or material concerning the subject excursion,

  Plaintiff reasonably understood that RCL conducted regular inspections of the facilities, amenities,

  vessel(s), operations and operators of the subject excursion to ensure that they were reasonably

  safe, and Plaintiff relied upon such understanding to Plaintiff’s detriment in deciding to purchase

  the subject excursion from Carnival and to participate in same during Plaintiff’s cruise aboard the

  FREEDOM OF THE SEAS.

          29. On or about May 30, 2019, as part of Plaintiff’s cruise aboard the FREEDOM OF THE

  SEAS, Plaintiff participated in the zipline excursion in St. Lucia. This excursion was arranged for,

  sponsored, recommended, operated, marketed, promoted and/or sold by RCL as part of the cruise
                                                        7
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 8 of 25



  Gammons v. Royal Caribbean Cruises, Ltd.
  CASE NO. 20-cv-22240-FAM


  aboard the FREEDOM OF THE SEAS vessel. Unbeknownst to Plaintiff at the time, the excursion

  was operated by the Excursion Entities.

          30. On or about May 30, 2019, during the zipline excursion, the Plaintiff was not provided

  with assistance by guides, or with a safety briefing as RCL represented would be provided to the

  Plaintiff. While attempting to utilize the zipline, the Plaintiff’s foot was caught on a portion of a

  platform below the platform from which the Plaintiff departed, causing him to sustain serious

  injuries.

          31. The subject excursion was not competently operated by properly trained and/or

  supervised persons, and/or it was unreasonably hazardous for reasons that include, but are not limited

  to: (a) the unsafe distance between the platforms from which guests took off; (b) the unsafe manner

  in which the lines were secured which caused guests such as the Plaintiff to catch their foot on a

  different platform after departing on the zipline, (c) the unreasonably dangerous condition created by

  the failure to properly secure and/or harness passengers while operating the zipline, (d) the lack of an

  adequate equipment protecting the users, like Plaintiff, from the dangers posed by the platform below,

  (e) the failure to properly train passengers such as the Plaintiff to safely ride the zipline; and (d) the

  failure to warn passengers such as the Plaintiff of the danger posed by the platform below. The

  incompetence of the excursion operator and/or hazardous conditions of the subject excursion should

  have been discovered by RCL before the incident had RCL conducted an adequate inspection of the

  zipline facilities and the operators of the subject excursion to ensure it was reasonably safe before



                                                         8
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 9 of 25



  Gammons v. Royal Caribbean Cruises, Ltd.
  CASE NO. 20-cv-22240-FAM


  repeatedly recommending the excursion to its passengers, including Plaintiff, to the exclusion of

  other excursions not offered by RCL.

          32. Further, before Plaintiff’s incident, Carnival was or should have been on notice that the

  excursion was not reasonably safe for passengers for the reasons set forth in the preceding paragraph,

  through information provided by the Excursion Entities, RCL’s initial approval process, and RCL’s

  yearly inspections of the subject excursion.

          33. Specifically, before offering excursions to passengers, the excursions and/or the

  excursion operators are subject to RCL’s approval pursuant to policies and procedures promulgated

  by RCL. This is a duty undertaken by RCL, in part, so that it may make the aforementioned

  representations concerning the subject excursion to its passengers in an effort to generate a profit for

  RCL. Accordingly, RCL is required to execute this duty with reasonable care under the

  circumstances. During the excursion approval process, RCL is supposed to verify whether the

  operator is qualified. The excursion operators also provide RCL details pertaining to the excursion,

  including, but not limited to, the location, a description, restrictions, and/or participation levels for

  the excursion. Part of the approval process also entails RCL’s representatives inspecting the

  excursion being proposed, including the activities offered and operations.

          34. Moreover, once an excursion is approved and accepted by RCL, RCL sends excursion

  operators standards, policies, and/or procedures that the operators must adhere to while RCL is

  offering their excursions to its passengers. Additionally, the excursion operators are subject to yearly

  inspections and/or approval by RCL, wherein RCL is supposed to conduct site inspections of the
                                                        9
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 10 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


   excursion as well as the vessel/island/facilities/amenities and/or operations of the excursion. The

   yearly inspections and/or approval process also requires excursion operators to submit yearly “bids”

   and/or reports to RCL, wherein the operators disclose the details of incidents that occurred during the

   excursion involving cruise line passengers (among other information). Thus, before Plaintiff’s

   incident, RCL was or should have been on notice that cruise ship passengers were injured participating

   in these types of excursions.

          35. At all times material hereto:


               a. RCL made all arrangements for the subject excursion without disclosing to

                   Plaintiff that the subject excursion was being operated by another entity (and/or

                   entities); and/or

               b. RCL marketed the subject excursion using its company logo on its website and/or

                   in its brochures and/or on its ship without disclosing to Plaintiff that the subject

                   excursion was being run by another entity (and/or entities); and/or

               c. RCL maintained an excursion desk on its ship whereby it offered, sold, provided

                   information to, and answered questions of passengers about the subject excursion

                   without disclosing to Plaintiff that the subject excursion was being run by another

                   entity (and/or entities); and/or

               d. RCL recommended its passengers to not engage in excursions, tours and/or

                   activities that are not sold through RCL; and/or


                                                        10
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 11 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM



                 e. Until the point that Plaintiff actually participated in the subject excursion, the

                    Plaintiff’s exclusive contacts concerning the subject excursion was with RCL

                    and/or RCL’s onboard excursion desk; and/or

                 f. The fee for the subject excursion was charged to the Plaintiff, and collected from

                    the Plaintiff, exclusively by RCL; and/or

                 g. Plaintiff received the receipt for the purchase of the subject excursion exclusively

                    from RCL.

           36.      At all times material hereto, Plaintiff relied on the above, to Plaintiff’s detriment,

   so as to believe that the Excursion Entities were the employee(s) and/or agent(s) of RCL or

   approved by RCL, in choosing the subject excursion. At no time did RCL represent to Plaintiff

   in particular, or the ship’s passengers in general, in a meaningful way that the Excursion Entities

   were not agent(s) and/or employee(s) of RCL.

           37.     At all times material hereto:

                 a. RCL and the Excursion Entities entered into an agreement whereby: RCL made

                    all arrangements for the Plaintiff, on behalf of the partnership with the Excursion

                    Entities, for the subject excursion being run by the Excursion Entities; and/or

                 b. RCL marketed on RCL’s website and/or in its brochures and/or on its ship, on

                    behalf of the partnership with the Excursion Entities, the subject excursion being

                    run by the Excursion Entities; and/or;


                                                       11
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 12 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM



               c. RCL maintained an excursion desk on its ship where it offered, sold, provided

                   information to, and answered questions of passengers, on behalf of the partnership

                   with the Excursion Entities, about the subject excursion being run by the

                   Excursion Entities; and/or

               d. The Excursion Entities provided the equipment to be used in the subject

                   excursion; and/or

               e. RCL determined the amount of money charged for the subject excursion being

                   run by the Excursion Entities; and/or

               f. RCL collected the amount of money charged for the subject excursion being run

                   by the Excursion Entities; and/or

               g. RCL shared profits with the Excursion Entities for the subject excursion by

                   retaining a portion of the ticket sales for the subject excursion after the tickets

                   were sold, and paying the Excursion Entities the remaining portion of the ticket

                   sales for the subject excursion; and/or

               h. RCL shared losses with the Excursion Entities for the subject excursion,

                   including, for instance, when RCL issued a refund to passengers for the Excursion

                   Entities’ excursion(s), including, but not limited to, the subject excursion.


          38. At all times material hereto, the Excursion Entities owned and operated the subject

   excursion. The Excursion Entities were involved in providing the subject excursion to the Plaintiff.
                                                       12
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 13 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


   At all times material hereto, the Excursion Entities were the agent(s), apparent agent(s), joint

   venturer(s), servant(s), and/or employee(s) of Carnival and at all times acted within the course and

   scope of their agency, apparent agency, joint venture, service and/or employment.


                           COUNT I- NEGLIGENT FAILURE TO WARN


           The Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

   paragraphs one (1) through thirty-eight (38) as though alleged originally herein.


          39.      At all times material hereto, it was the duty of RCL, as operator of a cruise line to

   provide Plaintiff, as its passenger, with reasonable care under the circumstances. This duty

   included a duty of reasonable care in warning or advising passengers, including the Plaintiff, of

   actually or constructively known dangerous conditions in places RCL reasonably anticipated or

   foresaw its passengers would be.

          40. At all material times RCL reasonably anticipated and foresaw, for the reasons set forth

   in Paragraphs 21 through 28 above, that the passengers to whom it marketed and promoted the

   excursions operated by the Excursion Entities would participate in those excursions and hence

   would be in premises or areas controlled by the Excursion Entities as the excursion operators.

          41.      Notwithstanding its duty to warn passengers including the Plaintiff as described

   above, RCL at all material times failed to warn the Plaintiff of the dangerous conditions relating




                                                          13
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 14 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


   to the operation of the excursion, as set forth in Paragraph 31 above. RCL accordingly breached

   its duty of reasonable care to the Plaintiff and was negligent.

          42.      As a direct and proximate result of RCL’s negligent failure to warn, the Plaintiff

   participated in the zipline excursion in St. Lucia described in Paragraphs 29 through 31 above and

   was injured as described in Paragraph 30 above. The Plaintiff was injured about his body and

   extremity, suffered physical pain, mental anguish, loss of enjoyment of life, disability,

   disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

   expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost earnings

   and lost earning capacity, both past and future. The injuries are permanent or continuing in nature

   and Plaintiff will suffer the losses and impairments in the future. In addition, Plaintiff lost the

   benefit of Plaintiff’s vacation, cruise, and transportation costs.

                 WHEREFORE, the Plaintiff demands judgment against RCL for all damages

   recoverable under the law.




             COUNT II - NEGLIGENCE AGAINST THE EXCURSION ENTITIES

          The Plaintiff re-alleges, adopts, and incorporates by reference the allegations in paragraphs

   one (1) through thirty-eight (38) as though alleged originally herein.

          43.      At all times material hereto, the Excursion Entities owned and/or operated the

   subject excursion.
                                                          14
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 15 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


          44.      At all times material hereto, it was the duty of the Excursion Entities to provide

   Plaintiff with reasonable care under the circumstances.

          45.      On or about May 30, 2019, the Excursion Entities and/or their agents, servants, and/or

   employees breached their duty to provide Plaintiff with reasonable care under the circumstances.

          46.      On or about May 30, 2019, Plaintiff was injured due to the fault and/or negligence

   of the Excursion Entities as follows:

                 a. Failure to provide a safe excursion; and/or

                 b. Failure to adequately inspect and/or monitor excursion providers so as to ensure

                     that the subject excursion was reasonably safe for passengers; and/or

                 c. Failure to adequately inspect and/or monitor the subject excursion so as to ensure

                     that the facilities, structures, and equipment, including, but not limited to, the

                     zipline, harnessing equipment, and platforms were reasonably safe for passengers;

                     and/or

                 d. Failure to adequately inspect and/or monitor the subject excursion so as to ensure

                     that the facilities, structures, equipment, including, but not limited to, the zipline

                     platforms were placed in a reasonably safe place, so as to maintain a proper and

                     safe distance between them so that riders departing from one would avoid the

                     others; and/or




                                                          15
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 16 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


              e. Failure to adequately inspect and/or monitor the subject excursion so as to ensure

                  that excursion participants were being adequately assisted/and or monitored by

                  tour guides or excursion staff; and/or

              f. Failure to adequately inspect and/or monitor the subject excursion so as to ensure

                  that the excursion participants were being provided with adequate instructions by

                  tour guides or excursion staff; and/or

              g. Failure to promulgate and enforce adequate policies and procedures prevent

                  guests departing from the top platform to strike the platform below; and/or

              h. Failure to adequately inspect and/or monitor the subject excursion so as to ensure

                  that tour guides or excursion staff were providing passengers with a reasonably

                  safe area for taking off; and/or

              i. Failure to adequately inspect the zipline excursion before the subject excursion so

                  as to identify its poor condition and falling hazards; and/or

              j. Failure to promulgate and/or enforce adequate standards, policies, and/or

                  procedures for the Excursion Entities to require that passengers participating in

                  the subject excursion are adequately assisted by tour guides or excursion staff;

                  and/or

              k. Failure to promulgate and/or enforce adequate standards, policies, and/or

                  procedures for the Excursion Entities to require that passengers participating in



                                                       16
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 17 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


                       the subject excursion are provided with adequate instructions by tour guides or

                       excursion staff; and/or

                 l. Failure to adequately warn passengers (including the Plaintiff) of the dangers

                       associated with participating in the subject excursion; and/or

                 m. Failure to adequately warn passengers (including the Plaintiff) that the subject

                       excursion would not include assistance or supervision from the tour guides or

                       excursion staff; and/or

                 n. Failure to adequately warn passengers (including the Plaintiff) of the dangers

                       involved in taking off on the zipline excursion; and/or

                 o. Failure to ensure that properly trained and supervised persons operated the subject

                       excursion; and/or


                 p.    Having a shore excursion that was not competently operated.


          47.         All or some of the above acts and/or omissions by the Excursion Entities and/or

   their agents, servants, and/or employees, caused and/or contributed to the Plaintiff being severely

   injured while participating in the subject excursion.

          48.         At all times material hereto, the Excursion Entities created and/or knew of the

   foregoing conditions causing the subject incident and did not correct them, or the conditions

   existed for a sufficient length of time so that the Excursion Entities, in the exercise of reasonable

   care under the circumstances, should have learned of them and corrected them. This knowledge
                                                          17
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 18 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


   was or should have been acquired through: (a) the Excursion Entities complete and thorough

   evaluation of the excursion; (b) the routine and regular inspections by the Excursion Entities of

   the excursion, the facilities, and the guides/excursion staff; and/or (c) from prior incidents

   involving passengers injured on the Excursion Entities’ excursions that have occurred during

   cruises and/or that have been reported within the industry.

          49.       As a result of the negligence of the Excursion Entities, the Plaintiff was injured about

   Plaintiff’s body and extremity, suffered physical pain, mental anguish, loss of enjoyment of life,

   disability, disfigurement, aggravation of any previously existing conditions therefrom, incurred

   medical expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost

   earnings and lost earning capacity, both past and future. The injuries are permanent or continuing in

   nature and Plaintiff will suffer the losses and impairments in the future. In addition, Plaintiff lost

   the benefit of Plaintiff’s vacation, cruise, and transportation costs.

          WHEREFORE, the Plaintiff demands judgment against the Excursion Entities for all

   damages recoverable under the law.



          COUNT III – NEGLIGENCE AGAINST DEFENDANTS BASED                                                    ON
          JOINT VENTURE BETWEEN RCL AND THE EXCURSION ENTITIES

          The Plaintiff re-alleges, adopts, and incorporates by reference the allegations in paragraphs

   one (1) through thirty-eight (38) as though alleged originally herein.



                                                          18
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 19 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


          50.       At all times material hereto, RCL and the Excursion Entities engaged in a joint

   venture to provide excursions to passengers aboard RCL’s ships, the terms of which are set forth

   in Paragraph 37 above.

          51.       At all times material hereto, RCL and the Excursion Entities entered into an

   agreement where RCL would sell the subject excursion to its passengers and the Excursion Entities

   would operate the subject excursion.

          52.       As its part of the joint venture, RCL arranged for, sponsored, recommended,

   marketed, operated, marketed, sold and/or collected money for the subject excursion, and the

   money was then shared between RCL and the Excursion Entities. As its part of the joint venture,

   the Excursion Entities provided labor and/or operated the subject excursion.

          53.       RCL, on behalf of the joint venture, charged a fee to passengers who utilized the

   excursions. The fee paid by the passengers, including the Plaintiff, was split between RCL and the

   Excursion Entities, such that RCL and the Excursion Entities shared a profit of the money made

   from the shore excursion.

          54.       At all times material hereto, RCL and the Excursion Entities had joint and/or shared

   control over aspects of the joint venture. The Excursion Entities had control over the day-to-day

   workings of the excursions. RCL also had control over the day-to-day workings of the excursions

   in that they required the Excursion Entities to exercise reasonable care in the operation of the

   subject excursion. RCL had control over the arrangements, marketing and sales of the excursion.



                                                          19
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 20 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


          55.       At all times material hereto, RCL and the Excursion Entities shared a common

   purpose: to operate the subject excursion for a profit.

          56.       At all times material hereto, RCL and the Excursion Entities had a joint proprietary

   and/or ownership interest in the subject excursion. RCL had an interest in arranging, sponsoring,

   recommending, advertising, operating, and selling the subject excursion as well as collecting

   money for such excursion, and the Excursion Entities had a proprietary interest in the time and

   labor expended in operating the subject excursion.

          57.       At all times material hereto, RCL and the Excursion Entities shared and/or had the

   right to share in the profits of the subject excursion, as RCL retained a portion of the ticket sales

   for the subject excursion after the tickets were sold, and RCL paid the Excursion Entities the

   remaining portion of the ticket sales for the subject excursion.

          58.       At all times material hereto, RCL and the Excursion Entities shared and/or had a

   duty to share any losses that may have been sustained with the subject excursion, including, for

   instance, when RCL issued a refund to passengers for the Excursion Entities’ excursion(s),

   including, but not limited to, the subject excursion.

          59.       RCL and the Excursion Entities are jointly and severally responsible for each other’s

   negligence as partners of the partnership and/or joint venture.

          60.       At all times material hereto, RCL and the Excursion Entities therefore:


                a. Had an intention to create a joint venture;

                                                          20
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 21 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


                b. Had a joint proprietary interest in the subject matter of the venture;

                c. Had mutual control and/or joint control over the subject matter of the venture with

                     respect to the provision of excursions to passengers aboard the ship;

                d. Had a right to share in the profits of the joint venture; and

                e. Would share losses which may have been sustained.


          61.                          As joint venturers, RCL and the Excursion Entities are liable for

          each other’s negligence. As a result, RCL is liable for the negligent conduct of the

          Excursion Entities, and vice versa.

          62.                          As a result of the negligence of the Excursion Entities set forth in

          Paragraph 46 above, for which Defendants as joint venturers are liable, the Plaintiff was

          injured about Plaintiff’s body and extremity, suffered physical pain, mental anguish, loss of

          enjoyment of life, disability, disfigurement, aggravation of any previously existing

          conditions therefrom, incurred medical expenses in the care and treatment of Plaintiff’s

          injuries, suffered physical handicap, lost earnings and lost earning capacity, both past and

          future. The injuries are permanent or continuing in nature and Plaintiff will suffer the losses

          and impairments in the future. In addition, Plaintiff lost the benefit of Plaintiff’s vacation,

          cruise, and transportation costs.




                                                          21
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 22 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM



          WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the

   law.



                                         JURY TRIAL DEMAND

          Plaintiff hereby demands trial by jury on all counts as allowed by law.




                                                       22
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 23 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM


                                       CERTIFICATE OF SERVICE


          WE HEREBY CERTIFY that on November 13, 2020, we electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. We also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

   are not authorized to receive electronic Notices of Electronic Filing.


                                                               Respectfully submitted,



                                                      By:      PHILIP M. GERSON
                                                               PHILIP M. GERSON
                                                               Florida Bar No.
                                                               pgerson@gslawusa.com
                                                               NICHOLAS I. GERSON
                                                               Florida Bar No.
                                                               ngerson@gslawusa.com
                                                               EDWARD S. SCHWARTZ
                                                               Florida Bar No.
                                                               escwartz@gslawusa.com
                                                               DAVID L. MARKEL
                                                               Florida Bar No.: 78306
                                                               dmarkel@gslawusa.com
                                                               GERSON & SCHWARTZ, P.A.
                                                               Attorneys for Plaintiffs
                                                               1980 Coral Way
                                                               Miami, Florida 33145



                                                        23
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 24 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM




                                                       24
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-22240-FAM Document 20 Entered on FLSD Docket 11/13/2020 Page 25 of 25



   Gammons v. Royal Caribbean Cruises, Ltd.
   CASE NO. 20-cv-22240-FAM




                                               SERVICE LIST



   Nicholas I. Gerson, Esq.                                            Noah Silverman, Esq..
   Florida Bar No. 20899                                               FOREMAN FREIDMAN
   ngerson@gslawusa.com                                                2 S Biscayne Blvd
   Philip M. Gerson, Esq.                                              Suite 2300
   Florida Bar No.: 127290                                             Miami, FL 33131
   pgerson@gslawusa.com                                                305-358-6555
   Edward S. Schwartz , Esq.                                           Nsilverman@fflegal.com
   Florida Bar No. 346721                                              LRose@fflegal.com
   eschwartz@gslawusa.com
   David L. Markel, Esq.
   Florida Bar No. 78306
   dmarkel@gslawusa.com
   Gerson& Schwartz, P.A.
   1980 Coral Way
   Miami, Florida 33145
   Telephone:     (305) 371-6000
   Facsimile:     (305) 371-5749
   Attorneys for Plaintiff




                                                       25
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
